Citation Nr: 1648114	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty from January 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development in December 2013 and December 2015, and has now been returned to the Board for further adjudication.

In July 2010, the Veteran participated in an informal conference at the RO and in February 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's right ear hearing loss was not aggravated or permanently worsened by any event, incident, or injury of active duty service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss does not meet the criteria for entitlement to service connection.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a February 2006 letter satisfied VA's duty to notify the Veteran of the elements of service connection  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records and relevant post-service treatment records have been collected.  With regard to the identification of relevant post-service treatment records and employment records discussed at the Veteran's February 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to identify such records and submit a release authorization for collection of those records in a December 2013 letter.  Additionally, the Board notes that although some Social Security Administration (SSA) records have been procured, such records are not relevant to the Veteran's appeal, as they relate to the Veteran's stomach cancer and affective disorders.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided several VA examinations in connection with the claims on appeal including a September 2010 VA etiology opinion, that was found to be inadequate for rating purposes in the Board's December 2013 remand decision, and an January 2014 etiology opinion that was found to lack adequate consideration of the Veteran's reported symptoms of hearing loss since service by the December 2015 Board decision.  The Veteran was again provided a VA examination and etiology opinion in January 2016 and March 2016 respectively.  After a review of the January 2016 VA examination and March 2016 etiology opinion the Board finds that these examination reports were based on a thorough review of the claims file, included an in-person examination, and provide an adequate supporting rationale for the etiology opinion provided.  Although the Board notes that the Veteran's lay statements with regard to the continuity of his hearing loss symptoms since service were not specifically discussed, the claims file was reviewed by the examiner, and prior VA examination reports as well as the Veteran's hearing testimony contain sufficient history of the chronology of the Veteran's symptoms.  Accordingly, the Board finds that the January 2016 examination report and the March 2016 etiology opinion provide an adequate basis on which to adjudicate the Veteran's appeal. 

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance, on the other hand, is not required.  See id.  Accordingly, if evidence is procured in a manner that deviates from the a prior remand, so long as the Board acknowledges the deviation and makes specific findings as to the reliability of the evidence despite the deviation, and those findings are supported by sufficient rationale, the Board may rely on that evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Here, as discussed above, the issue on appeal was remanded in December 2013 and December 2015 for additional development to include the identification and if applicable, collection of relevant outstanding treatment records and to provide the Veteran a VA examination and etiology opinion relevant to the Veteran's claim that considered the lay statements of record.  A review of the record reveals that all of the remand directives contained in the December 2013 and December 2015 Board remand decisions have been completed, as detailed in the above discussion of the duty to assist.  Although the Board acknowledges that the December 2015 Board remand decision asked the VA examiner to specifically consider whether the Veteran's lay statements regarding in service noise exposure and continuous symptoms since that time, and the March etiology opinion does not discuss the Veteran's continued symptomatology specifically, the Board finds that given the medical evidence of record that was discussed by the VA examiner and as documented by the Veteran's relevant VA treatment records, discussed in further detail below, a more specific discussion of the Veteran's continuity of symptoms since service is not necessary, particularly as the author of the January 2016 VA examination report and March 2016 etiology opinion reviewed the claims file.  Therefore, despite this minor deviation from the December 2015 remand directive, the Board finds that the January 2016 VA examination report and March 2016 etiology opinion are nonetheless reliable.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the February 2012 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

 The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

Additionally, the Board notes that veterans are presumed to have entered service in sound condition as to their health.  38 U.S.C.A. §§ 1111 , 1132; 38 C.F.R. § 3.304.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  Id.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  See id.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See id.

However, in this case, rebutting the presumption of soundness upon entrance into active duty service is not an issue with regard to the Veteran's right ear hearing loss because the presumption of soundness never attached to the Veteran's period of active duty.  The Board makes such a finding because the Veteran demonstrated right ear hearing loss on his entrance examination, and such right ear hearing loss was noted on his September 1970 enlistment examination.  More specifically, the September 1970 enlistment reexamination shows a pure-tone threshold of 40 decibels at 4000 Hertz in the Veteran's right ear.  For VA disability compensation purposes, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Accordingly, because the Veteran's right ear hearing loss clearly and unmistakably existed prior to entrance into active duty service, the remaining basis for entitlement to service connection is aggravation.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306 (a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Addressing entitlement to service connection on the basis of aggravation, the Veteran asserts that he was exposed to weapons discharge noise at the firing range during active duty service, and that he has noticed hearing loss symptoms since shortly after his release from active duty service.  See February 2012 Hearing Transcript at 3, 7, 12.  The Veteran's September 1970 enlistment examination indicates the following pure-tone thresholds for the Veteran's right ear: 5 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 10 decibels at 2000 Hertz; and 40 decibels at 4000 Hertz.  The Veteran's February 1973 separation examination indicates the following pure-tone thresholds for the Veteran's right ear: 20 decibels at 500 Hertz; 15 decibels at 1000 Hertz; 5 decibels at 2000 Hertz; and 35 decibels at 4000 Hertz.  A July 2008 VA treatment record notes right ear pure-tone thresholds as follows: 15 decibels at 500 Hertz; 30 at 1000 Hertz; 55 at 2000Hertz; 75 at 3000 Hertz; and 70 at 4000 Hertz.  The Veteran's January 2016 VA examination report reflects right ear pure-tone thresholds as follows: 45 decibels at 500 Hertz; 50 at 1000Hertz; 75 at 2000 Hertz; 75 at 3000 Hertz; and 80 at 4000 Hertz.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The March 2016 etiology opinion addressed aggravation of the Veteran's right ear hearing loss as follows: (1) the veteran "had a right, high-frequency hearing loss at induction and separation as observed by automatic audiometry tracings in c- file"; (2) "[t]here was no worsening of hearing from induction to separation"; (3) the Veteran's "right ear hearing loss from 2008 to present has decreased significantly"; and (4) the Veteran's "right ear hearing loss is less likely as not related to military noise exposure as there was no aggravation of right ear hearing loss from entrance to separation."  As stated, the Board notes that the March 2016 etiology opinion specifically contemplates the Veteran's reported in-service noise exposure.

As a preliminary matter, the Board first addresses the Veteran's lay testimony of noise exposure and continued symptoms of hearing loss since shortly after discharge.  The Board finds that such lay statements are both competent and credible, as such symptoms and life events are readily observable to the Veteran and do not require specific medical expertise to report, and there is no evidence of record that either negates or undermines the credibility of the Veteran's lay statements.

However, the Board finds that based on a review of the Veteran's service treatment records, post-service treatment records, and the March 2016 etiology opinion as summarized above, there is insufficient medical evidence of aggravation.  In this regard, the Board finds that the Veteran's separation examination is particularly persuasive, as although the Veteran is increase in pure-tone thresholds as recorded at 500 Hertz and 1000 Hertz, such increases are still within normal hearing limits.  Moreover, as noted by the March 2016 VA examiner, the Veteran's pure-tone auditory threshold at 4000 Hertz on his separation physical is not consistent with a permanent worsening or aggravation of the Veteran's right ear hearing loss, as his pure-tone threshold did not increase during service.  Although the Board has found that Veteran's testimony with regard to his continued symptoms to be competent and credible, such lay statements are not inconsistent with finding that the Veteran's right ear hearing loss was not aggravated by his active duty service, as the Veteran's February 2012 Board hearing testimony indicates that he did not "notice" any hearing loss prior to military service, despite the fact that his September 1970 enlistment examination clearly documents that he already had hearing loss at that point in time.  Moreover, the Board notes that the Veteran's service-connected left ear exhibited an auditory threshold shift from 5 decibels to 35 decibels at 4000 Hertz, as noted by the private etiology opinion provided by the January 2014 VA examiner for that ear.  Such a finding is consistent with the Veteran's lay statements that he first noticed his hearing loss shortly after completing active duty service; as such, the March 2016 etiology opinion is neither consistent nor inconsistent with the Veteran stating that noticed hearing loss symptoms after and continuously since service, as such symptoms could be related to either ear.  On the basis of the foregoing, the Board finds that there is insufficient evidence of medical nexus.  Accordingly, a grant of entitlement to service connection for right ear hearing loss is not warranted here.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2016).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


